Citation Nr: 0733151	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  99-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for urticaria, actinic 
keratosis, sebaceous cyst and lipoma, to include as due to 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
November 1967 to November 1969, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas. 


FINDING OF FACT

There is no medical evidence to show basal cell carcinoma, 
urticaria, actinic keratosis, a sebaceous cyst or a lipoma 
during service or for many years thereafter; while the 
veteran had active duty in Vietnam and is presumed to have 
been exposed to herbicides as a result, there is no competent 
evidence that links any of the claimed skin diseases with 
service and they are not included among the diseases presumed 
by law to be related to exposure to herbicides.


CONCLUSIONS OF LAW

1.  Service connection for basal cell carcinoma, to include 
as due to exposure to herbicides, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A; 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

2.  Service connection for uticaria, actinic keratosis, 
sebaceous cyst, and lipoma, to include as due to exposure to 
herbicides, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A; 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a March 2006 letter, the veteran was notified 
of the information and evidence needed to substantiate and 
complete his claims.  The veteran was specifically informed 
as to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
did not happen in this case as the VCAA was not enacted at 
the time of the initial RO decision.  There has been 
subsequent notification in the form of a May 2006 letter, and 
there have been multiple readjudications of the case with the 
issuance of the initial statement of the case and the June 
2002, November 2004, and April 2006 supplemental statements 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted; however, such notice was after the 
RO's initial denial.  

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for various skin 
disorders.  Thus, any question as to timing of notification 
for the rating or effective date to be assigned is moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Timely notice 
of the two Dingess elements would not have operated to alter 
the outcome in the instant case where evidence establishing a 
causal link between any of the veteran's skin diseases and 
his active service or any incident thereto was lacking.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  

The veteran was furnished an appropriate statement of the 
case and the VCAA letter that he received included notice of 
what information or evidence was necessary to substantiate 
his claims for service connection.  The veteran has been 
provided the opportunity to respond to VA correspondence and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence.  Furthermore, the veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is  pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the RO has obtained all existing medical records 
identified by the veteran.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

There is no medical evidence to show basal cell carcinoma, 
urticaria, actinic keratosis, sebaceous cyst or a lipoma 
during service or for many years thereafter, nor is there 
competent evidence that suggests a nexus between any of the 
claimed skin diseases and service, to include exposure to 
herbicides.  Given such circumstances, there is no duty to 
provide an examination or medical opinion.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d). 

Certain disorders, such as basal cell carcinoma (a malignant 
tumor) will be presumed to be service-connected if manifested 
to a compensable degree within a year of service separation.  
38 C.F.R. §§ 3.307, 3.309.  

Additionally, if a veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 
Fed. Reg. 59,540-42 (Oct. 16, 2003).

Analysis

There is no medical evidence to show basal cell carcinoma, 
urticaria, actinic keratosis, sebaceous cyst or a lipoma 
during service or for many years thereafter and it is not 
contended otherwise.  The veteran asserts that he developed 
the skin diseases at issue as a result of his exposure to 
herbicides in the Republic of Vietnam.  

The veteran had active service within the territorial 
boundaries of the Republic of Vietnam, a fact confirmed by 
service personnel records.  Thus, he does not have to 
establish that he was exposed to herbicides, as his in-
country service means that such exposure will be presumed.  
See 38 C.F.R. § 3.307.  

The veteran has submitted an April 1988 report which 
diagnosed him with the claimed skin conditions of basal cell 
carcinoma, urticaria, actinic keratosis, a sebaceous cyst and 
a lipoma.  There is, however, no competent evidence that 
links the development of any of these disorders with exposure 
to herbicides.  The veteran did submit a medical journal 
article which evaluates the immunotoxilogical effects of 
Agent Orange on Vietnam veterans.  The Court of Appeals for 
Veterans' Claims has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509, 513-14 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the text evidence submitted by the veteran is not 
accompanied by any supportive medical opinion from a medical 
professional.  Additionally, it is generic in nature; it 
fails to demonstrate the relationship between any of the 
veteran's variously diagnosed skin diseases and his period of 
active duty.  For these reasons, the Board must find that the 
text evidence submitted by the veteran does not contain the 
specificity to constitute competent evidence of the claimed 
medical nexus.  Sacks, 11 Vet. App. at 317 (citing Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).

The earliest dated medical evidence of any of the claimed 
skin diseases are in the 1980s, many years after service 
separation, with no indication of latency or delayed onset 
due to exposure to herbicides.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000), [it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  

VA regulations allow certain disorders to be service-
connected based on a presumption of herbicide exposure in the 
Republic of Vietnam, regardless of the presence of a nexus 
opinion.  See 38 C.F.R. §§ 3.307, 3.309.  Essentially, if the 
veteran had service in Vietnam and later develops one of the 
listed disorders, service connection will be granted.  Id.  
Upon a review of the regulatory provisions, the Board notes 
that basal cell carcinoma, urticaria, actinic keratosis, 
sebaceous cyst and lipoma are not among those disorders 
subject to presumptive service connection based on herbicide 
exposure in Vietnam.  Id.  As this is the case, the veteran's 
claims must be denied on a presumptive basis.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran claims. 38 U.S.C.A. § 
5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).






ORDER

Entitlement to service connection for basal cell carcinoma, 
to include as due to exposure to herbicides is denied.  

Entitlement to service connection for urticaria, actinic 
keratosis, a sebaceous cyst and a lipoma, to include as due 
to exposure to herbicides is denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


